DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 11, filed 08/16/2021, with respect to the objection to claim 10 have been fully considered and are persuasive. The amendment to claim 10 addresses the previously-raised informality. Accordingly, the objection to claim 10 has been withdrawn. 
Applicant’s arguments, see Pgs. 12-16, filed 08/16/2021, with respect to the 35 USC 102(a)(1) rejection of claims 1, 3-5, 9, 16, and 20 have been fully considered and are partially persuasive.
Regarding Applicant’s argument that Averbuch fails to teach “wherein the probe trajectory data and the map-matched output have a standardized format”, the Examiner is in agreement, but notes that such a limitation was not present in a previously-examined claim set, thereby necessitating further search and consideration.
Regarding Applicant’s argument that Lee fails to disclose “wherein a time-based synchronization is performed on the probe trajectory data before generating the map-matched output”, the Examiner respectfully disagrees. Referring to paragraphs [0014]-[0015] of Lee, it is disclosed that “The second core unit may perform the map matching by performing time synchronization between the driving environment information and map data used for the map matching.” Lee additionally teaches acquiring a coordinate position of the vehicle ([0036]), which can be based on GPS data. Here, the driving environment information comprises information regarding the driving environment of a vehicle obtained using sensors such as a camera senor and a LIDAR senor, which is analogous to the probe trajectory data of Averbuch (see Averbuch [0037]-[0038]). While the Examiner recognizes that the instant application performs time synchronization between different probe trajectory data, the Examiner notes that the claim language merely requires that “a time synchronization is performed on the probe trajectory data before generating the map-matched output”. Thus, as claimed, Lee needs only to provide the act of performing a time synchronization on probe trajectory data, not necessarily the act of performing time synchronization between each probe trajectory data. Since Lee teaches the act of performing time synchronization on probe trajectory data and map data used for map matching before the map-matching process, the limitations as claimed appear to be fully taught.
Regarding Applicant’s argument that Averbuch fails to disclose the feature of extended binary classification, the Examiner respectfully disagrees. Applicant argues that Averbuch does not indicate whether the output of MM#1 is matched or unmatched. The Examiner disagrees, referring to paragraph [0062] of Averbuch, where it is disclosed “To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%.” Referring to paragraph [0055], it is clear that the output of the map matching algorithms are compared to the ground truth map matcher. Referring to paragraph [0024], ground truth data refers to a sample of positional points for which the true position is known. Thus, in comparing the map matching algorithm outputs to the output of the ground truth map-matcher, Averbuch indicates whether the output of MM#1 is correct or incorrect. In the example indicated in paragraph [0062], Averbuch indicates a correctness of 66%, as MM#1 was only able to successfully match four out of the six tested points. Additionally, the Examiner notes that Averbuch does consider whether or not the output of map matching algorithms are unmatched. Referring to paragraph ([0056]), Averbuch discusses an inability of MM#2 and MM#3 to identify a road segment for positional data point 3. Thus, the positional data points are not map matched, as there is no suitable link candidate according to the particular map matcher algorithm.
Accordingly, the rejection has been withdrawn. However, upon further search and consideration, a new rejection is made in view of Averbuch, Lin, and Lee.
Applicant’s arguments, see Pgs. 17-18, filed 08/16/2021, with respect to the 35 USC 103 rejection of claims 2, 6-8, 10-15, and 17-19 have been fully considered and are partially persuasive.	Applicant argues that because independent claims 1, 11, and 16 are allegedly not taught by Averbuch, Wang, Adachi, Kim, Raamot, and Lee, dependent claims 2, 6-8, 10, 12, 14-15, and 17-19 are allowable. However, the Examiner is in disagreement with Applicant’s argument, as discussed above. 
Thus, for similar reasons to independent claims 1, 11, and 16, the rejection has been withdrawn. However, upon further search and consideration, a new rejection is made in view of Averbuch, Lin, and Lee.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch et al. (US 2017/0314934 A1), hereinafter Averbuch, in view of Lin (US 2002/0062193 A1), and in further view of Lee et al. (US 2019/0094883 A1), hereinafter Lee.

Regarding claim 1, Averbuch teaches a computer-implemented method for determining map matching quality comprising:
processing probe trajectory data using a map matcher to generate a map-matched output,
Averbuch teaches ([0037]-[0038]) that "The positional data that was collected may be used to generate a probe report. The probe report may further include other data such as temporal data, road attributes or vehicle data. Vehicle data may include data such as speed, heading, or other data from vehicle sensors. The probe report including the positional data may be transmitted from the device 122 to the mapping system 121 through the network." Averbuch further teaches ([0027]): “The mapping system 121 may be configured to match positional data with one or more road segments using one or more map matching algorithms”
comparing the map-matched output for a probe point of the probe trajectory data against ground truth map-matched data for the probe trajectory data to classify the probe point according to one or more extended binary classifications
Averbuch teaches ([0055]) that "The ground truth map matcher includes positional data point 1 mapped to road segment AB, positional data point 2 mapped to road segment BC, and so on. Map matching algorithm #1 (MM#1) mapped positional data point 1 to road segment AB, positional data point 2 to road segment BC and so on [i.e., map-matched output for a probe point of the probe trajectory data]. MM#1 is similar to the ground truth map matcher [i.e., ground truth map-matched data for the probe trajectory data]. However, MM#1 and the ground truth map matcher differ for positional data points 4 and 5." Table 1 depicts comparison of the map-matched outputs of map matching algorithms MM#1-MM#3, as shown below. Averbuch further teaches ([0060]) that "At act A250, a score is generated based on the comparison. The score may include one or more components. For example, the score may include efficiency and purity." Averbuch even further teaches ([0064]) that "Other types of scoring may be used. The examples shown above are binary, e.g. the road segments are either matched correctly or not." Thus, Averbuch teaches classification of the probe point(s) according to one or more extended binary classifications.

    PNG
    media_image1.png
    294
    665
    media_image1.png
    Greyscale

wherein the one or more extended binary classifications indicate a correctness or an incorrectness of the map-matched output with respect to the ground truth map-matched data;
Averbuch teaches ([0060]) that "At act A250, a score is generated based on the comparison. The score may include one or more components. For example, the score may include efficiency and purity." As noted previously, the efficiency and purity scores are known to be binary classifications. Averbuch further teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."
and wherein the correctness or the incorrectness is categorized with respect to the probe point being matched or unmatched and the map-matched output matched or unmatched with the ground truth map-matched data;
Averbuch teaches ([0055]) that “Map matching algorithm #1 (MM#1) mapped positional data point 1 to road segment AB, positional data point 2 to road segment BC and so on. MM#1 is similar to the ground truth map matcher. However, MM#1 and the ground truth map matcher differ for positional data points 4 and 5”.  Thus, the correctness or incorrectness is categorized with respect to the probe points (data points 1-6) being matched or unmatched. Further, the outputs of MM#1-MM#3 are compared to the ground truth map-matched data. Referring to paragraph ([0056]), Averbuch discusses why MM#2 and MM#3 fail to map-match for data point 3 (i.e., indicate ‘XX’ in Table 1). Specifically, Averbuch indicates that the failure may be caused by an inability of MM#2 and MM#3 to identify a road segment for positional data point 3. Thus, the positional data points are not map matched, as there is no suitable link candidate according to the particular map matcher algorithm.
and computing the map matching quality of the map matcher based on the one or more extended binary classifications.
Averbuch teaches ([0062]) that "To calculate [i.e., computing the map matching quality] a score based on purity [i.e., one or more extended binary classifications], the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."
However, Averbuch does not outright teach defining the probe trajectory data and the map-matched output in a standardized format. Lin teaches an enhanced inertial measurement unit/global positioning system mapping and navigation process, comprising:
wherein the probe trajectory data and the map-matched output are defined in a standardized format;
Lin teaches ([0024]): “FIG. 9 illustrates the enhanced IMU/GPS/Map navigation processing, where the position data derived from the IMU/GPS integrated system is sent to the map matching process and the output of the map matching process is fed back to the Kalman filter of the IMU/GPS integrated system to improve the IMU/GPS system performance.” FIG. 9, included below, illustrates that output of the map matching process is fed back to the Kalman filter, similarly to the position data input from the IMU/GPS system. Lin further teaches ([0149]): “The IMU/GPS integrated position solution is sent to the map matching process module to derive the true user location. The true user location is fed back to the Kalman filter of the IMU/GPS integrated system to further correct the errors in the IMU/GPS system.” Thus, the input and output of the map-matching process are standardized in the format of position data. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Averbuch to incorporate the teachings of Lin to provide defining the probe trajectory data and the map-matched output in a standardized format. Averbuch and Lin are both directed towards the similar pursuits of navigation and map-matching. One of ordinary skill in the art would therefore be motivated to incorporate the teachings of Lin, as doing so advantageously allows for the correction of errors in the IMU/GPS system, as recognized by Lin ([0024]). This ultimately serves to improve the reliability of the map-matching process by providing more accurate IMU/GPS measurements.

    PNG
    media_image2.png
    510
    623
    media_image2.png
    Greyscale

However, neither Averbuch nor Lin outright teach performing a time synchronization of the probe trajectory data before generating the map-matched output. Lee teaches a position determination apparatus and method for vehicles, comprising:
and wherein a time synchronization is performed on the probe trajectory data before generating the map-matched output;
Lee teaches ([0011]) that "The second sensing unit may include a plurality of sensors configured to sense the driving environment information of the vehicle, and the second core unit may generate the map matching data by performing map matching on the respective pieces of driving environment information sensed through the plurality of sensors." Lee further teaches ([0014]: “The second core unit may perform the map matching by performing time synchronization between the driving environment information and map data used for the map matching.” Thus, the time synchronization occurs before generating the map-matched output. Lee even further teaches ([0015]) that “The second core unit may asynchronously operate based on a preset local timer, and perform time synchronization between the driving environment information and the map data in order to remove asynchronicity between the driving environment information and the map data, determined through the local timer"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch and Lin to incorporate the teachings of Lee to provide synchronizing the probe trajectory from the plurality of sensors in time before generating the map-matched output. Doing so would serve to ensure that the probe trajectory data is analyzed on the same timescale. More specifically, the sensors used to obtain probe trajectory data may record data with respect to an internal clock rather than a system-wide timescale. Synchronizing the data before generating the map-matched output ensures that the probe trajectory data more accurately describes the probe's trajectory in time across the plurality of sensors. Such an arrangement would be beneficial, as doing so removes asynchronicity between the driving environment information and the map data, as recognized by Lee ([0015]).

Regarding claim 3, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 1, further comprising:
aggregating the one or more extended binary classifications across a plurality of probe points of the probe trajectory in the map-matched output;
Averbuch teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points [i.e., a plurality of probe points of the probe trajectory in the map-matched output]. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%." The one or more extended binary classification scores belonging to MM#1-MM#3 are thus aggregated in order to draw comparisons between the algorithms.
and calculating one or more accuracy parameters based on the aggregated one or more extended binary classifications.
Averbuch teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."

Regarding claim 4, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 3, further comprising:
one or more accuracy parameters comprise an accuracy parameter, a precision parameter, a recall parameter, an F1 score, or a combination thereof.
Averbuch teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points [i.e., an accuracy parameter]. For MM#1, four out of the six points were matched correctly giving a score of 66%”

Regarding claim 5, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 1, further comprising:
creating a subset of the probe trajectory data based on a map attribute, a probe vehicle attribute, a location sensor attribute, or a combination thereof,
Averbuch teaches ([0049]) that "At act A150, the ground truth map matched data is aggregated for a geographic region. The ground truth map matched data may be grouped (aggregated) into sets of data which include multiple sets of data that relate to a specific region or type of roadway [i.e., a subset of the probe trajectory data based on a map attribute]. The ground truth map matched data may be stored as a set or group of data. For example, each positional point and the matched road segment may be stored in the geographic database or a separate database. Additional data such as heading, speed, or other sensor data may be stored along with the ground truth map matched data."
wherein the map-matched output is generated by the map matcher using the subset of the probe trajectory data to determine map matching quality with respect to the map attribute, the probe vehicle attribute, the location sensor attribute, or a combination thereof.
Averbuch teaches ([0063]) that "A score may be generated for a subset of data from a set of ground truth data [i.e., the subset of probe trajectory data]. For example, a score may be generated for only the urban geographic areas [i.e., determining map matching quality with respect to the map attribute]. A score may be generated for only a predefined number of positional data points (e.g. the ground truth data separated into blocks of 100 positional data points). When generating a score, certain sets of ground truth data may be excluded or weighted differently. When generating a score where urban matching is a priority, the urban geographic area positional data points or subsets may be given a higher weight." Averbuch further teaches ([0063]) that "A score may be generated for each set of ground truth data for each map matcher. A score may be generated for multiple sets of ground truth data for each map matcher. The scores for each set of ground truth data may be averaged or a median may be used."

Regarding claim 9, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 1, further comprising:
determining respective map matching quality for a plurality of map matchers based on the one or more extended binary classifications;
Averbuch teaches ([0062]) that "To calculate a score based on purity [i.e., the one or more extended binary classifications], the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60% [i.e., determining respective map matching quality for a plurality of map matchers]."
ranking the plurality of map matchers based on the respective map matching quality;
Averbuch teaches ([0067]) that "Scores may be published for each map matching algorithm or stored in a database. The map matching algorithms may be sortable by purity, efficiency, processing cycles, and speed for different types of regions or areas or transportation types or street types [i.e., ranking the plurality of map matchers based on the respective map matching quality]."
and providing data for presenting a user interface including a representation of the ranking of the plurality of map matchers.
Averbuch teaches ([0049]) that "The aggregated map matched data may be published on a website [i.e., providing data for presenting a user interface] or transmitted to a client in order to evaluate map matching services. Map matching quality may be defined by two quantities: efficiency and purity [i.e., ranking of the plurality of map matchers]."

Regarding claim 16, Averbuch teaches a non-transitory computer-readable storage medium for determining map matching quality, comprising:
processing probe trajectory data using a map matcher to generate a map-matched output,
Averbuch teaches ([0037]-[0038]) that "The positional data that was collected may be used to generate a probe report. The probe report may further include other data such as temporal data, road attributes or vehicle data. Vehicle data may include data such as speed, heading, or other data from vehicle sensors [i.e., probe trajectory data]. The probe report including the positional data may be transmitted from the device 122 to the mapping system 121 [i.e., a map matcher for generating a map-matched output] through the network."
comparing the map-matched output for a probe point of the probe trajectory data against ground truth map-matched data for the probe trajectory data to classify the probe point according to one or more extended binary classifications,
Averbuch teaches ([0055]) that "The ground truth map matcher includes positional data point 1 mapped to road segment AB, positional data point 2 mapped to road segment BC, and so on. Map matching algorithm #1 (MM#1) mapped positional data point 1 to road segment AB, positional data point 2 to road segment BC and so on [i.e., map-matched output for a probe point of the probe trajectory data]. MM#1 is similar to the ground truth map matcher [i.e., ground truth map-matched data for the probe trajectory data]. However, MM#1 and the ground truth map matcher differ for positional data points 4 and 5." Table 1 depicts comparison of the map-matched outputs of map matching algorithms MM#1-MM#3, as shown below. Averbuch further teaches ([0060]) that "At act A250, a score is generated based on the comparison. The score may include one or more components. For example, the score may include efficiency and purity." Averbuch even further teaches ([0064]) that "Other types of scoring may be used. The examples shown above are binary, e.g. the road segments are either matched correctly or not." Thus, Averbuch teaches classification of the probe point(s) according to one or more extended binary classifications.

    PNG
    media_image1.png
    294
    665
    media_image1.png
    Greyscale

wherein the one or more extended binary classifications indicate a correctness or an incorrectness of the map-matched output with respect to the ground truth map-matched data;
Averbuch teaches ([0060]) that "At act A250, a score is generated based on the comparison. The score may include one or more components. For example, the score may include efficiency and purity." As noted previously, the efficiency and purity scores are known to be binary classifications. Averbuch further teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."
and wherein the correctness or incorrectness is categorized with respect to the probe point being matched or unmatched and the map-matched output matched or unmatched with the ground truth map-matched data;
Averbuch teaches ([0055]) that “Map matching algorithm #1 (MM#1) mapped positional data point 1 to road segment AB, positional data point 2 to road segment BC and so on. MM#1 is similar to the ground truth map matcher. However, MM#1 and the ground truth map matcher differ for positional data points 4 and 5”.  Thus, the correctness or incorrectness is categorized with respect to the probe points (data points 1-6) being matched or unmatched. Further, the outputs of MM#1-MM#3 are compared to the ground truth map-matched data. Referring to paragraph ([0056]), Averbuch discusses why MM#2 and MM#3 fail to map-match for data point 3 (i.e., indicate ‘XX’ in Table 1). Specifically, Averbuch indicates that the failure may be caused by an inability of MM#2 and MM#3 to identify a road segment for positional data point 3. Thus, the positional data points are not map matched, as there is no suitable link candidate according to the particular map matcher algorithm.
and computing the map matching quality of the map matcher based on the one or more extended binary classifications.
Averbuch teaches ([0062]) that "To calculate a score based on purity [i.e., one or more extended binary classifications], the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."
However, Averbuch does not outright teach defining the probe trajectory data and the map-matched output in a standardized format. Lin teaches an enhanced inertial measurement unit/global positioning system mapping and navigation process, comprising:
wherein the probe trajectory data and the map-matched output are defined in a standardized format;
Lin teaches ([0024]): “FIG. 9 illustrates the enhanced IMU/GPS/Map navigation processing, where the position data derived from the IMU/GPS integrated system is sent to the map matching process and the output of the map matching process is fed back to the Kalman filter of the IMU/GPS integrated system to improve the IMU/GPS system performance.” FIG. 9, included below, illustrates that output of the map matching process is fed back to the Kalman filter, similarly to the position data input from the IMU/GPS system. Lin further teaches ([0149]): “The IMU/GPS integrated position solution is sent to the map matching process module to derive the true user location. The true user location is fed back to the Kalman filter of the IMU/GPS integrated system to further correct the errors in the IMU/GPS system.” Thus, the input and output of the map-matching process are standardized in the format of position data. 

    PNG
    media_image2.png
    510
    623
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Averbuch to incorporate the teachings of Lin to provide defining the probe trajectory data and the map-matched output in a standardized format. Averbuch and Lin are both directed towards the similar pursuits of navigation and map-matching. One of ordinary skill in the art would therefore be motivated to incorporate the teachings of Lin, as doing so advantageously allows for the correction of errors in the IMU/GPS system, as recognized by Lin ([0024]). This ultimately serves to improve the reliability of the map-matching process by providing more accurate IMU/GPS measurements.
However, neither Averbuch nor Lin outright teach performing a time synchronization of the probe trajectory data before generating the map-matched output. Lee teaches a position determination apparatus and method for vehicles, comprising:
and wherein a time synchronization is performed on the probe trajectory data before generating the map-matched output;
Lee teaches ([0011]) that "The second sensing unit may include a plurality of sensors configured to sense the driving environment information of the vehicle, and the second core unit may generate the map matching data by performing map matching on the respective pieces of driving environment information sensed through the plurality of sensors." Lee further teaches ([0014]: “The second core unit may perform the map matching by performing time synchronization between the driving environment information and map data used for the map matching.” Thus, the time synchronization occurs before generating the map-matched output. Lee even further teaches ([0015]) that “The second core unit may asynchronously operate based on a preset local timer, and perform time synchronization between the driving environment information and the map data in order to remove asynchronicity between the driving environment information and the map data, determined through the local timer"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch and Lin to incorporate the teachings of Lee to provide synchronizing the probe trajectory from the plurality of sensors in time before generating the map-matched output. Doing so would serve to ensure that the probe trajectory data is analyzed on the same timescale. More specifically, the sensors used to obtain probe trajectory data may record data with respect to an internal clock rather than a system-wide timescale. Synchronizing the data before generating the map-matched output ensures that the probe trajectory data more accurately describes the probe's trajectory in time across the plurality of sensors. Such an arrangement would be beneficial, as doing so removes asynchronicity between the driving environment information and the map data, as recognized by Lee ([0015]).

Regarding claim 20, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 16, further comprising:
creating a subset of the probe trajectory data based on a map attribute, a probe vehicle attribute, a location sensor attribute, or a combination thereof,
Averbuch teaches ([0049]) that "At act A150, the ground truth map matched data is aggregated for a geographic region. The ground truth map matched data may be grouped (aggregated) into sets of data which include multiple sets of data that relate to a specific region or type of roadway [i.e., a subset of the probe trajectory data based on a map attribute]. The ground truth map matched data may be stored as a set or group of data. For example, each positional point and the matched road segment may be stored in the geographic database or a separate database. Additional data such as heading, speed, or other sensor data may be stored along with the ground truth map matched data."
wherein the map-matched output is generated by the map matcher using the subset of the probe trajectory data to determine map matching quality with respect to the map attribute, the probe vehicle attribute, the location sensor attribute, or a combination thereof.
Averbuch teaches ([0063]) that "A score may be generated for a subset of data from a set of ground truth data [i.e., the subset of probe trajectory data]. For example, a score may be generated for only the urban geographic areas [i.e., determining map matching quality with respect to the map attribute]. A score may be generated for only a predefined number of positional data points (e.g. the ground truth data separated into blocks of 100 positional data points). When generating a score, certain sets of ground truth data may be excluded or weighted differently. When generating a score where urban matching is a priority, the urban geographic area positional data points or subsets may be given a higher weight." Averbuch further teaches ([0063]) that "A score may be generated for each set of ground truth data for each map matcher. A score may be generated for multiple sets of ground truth data for each map matcher. The scores for each set of ground truth data may be averaged or a median may be used."

Claims 2 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Lin, and Lee in view of Wang (Performance Measurements).

Regarding claim 2, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 1. Averbuch further teaches at least one of:
a matched corrected classification indicating that the probe point is matched by the map matcher to a same road link as indicated in the ground truth map-matched data;
Averbuch teaches ([0060]) that "Purity is the fraction of correctly map matched points [i.e., matched by the map matcher to a same road link as indicated in the ground truth map-matched data] out of total number of the total number of matched points."
a first matched incorrect classification indicating that the probe point is matched by the map matcher a different road link than indicated in the ground truth map-matched data;
Averbuch teaches ([0055]) that "Certain positional data points may be matched to the wrong road (or wrong segment or road) because that road (segment or road) better satisfy map matching criteria for the particular algorithm. The ground truth map matcher identified the correct road segment ED for positional data point 4. MM#1 erroneously selects road segment CE."
an unmatched incorrect classification indicating that the probe point is unmatched by the map matcher but is matched in the ground truth map-matched data;
Averbuch teaches ([0056]) that "Certain positional data points are not map matched at all when there is no suitable link candidate according to the particular map matcher algorithm." This is denoted by the symbol “XX” in the previously referenced Table 1.
However, Averbuch, Lin, and Lee are silent regarding other types of binary classification. Wang teaches performance measurements for binary classifiers. Wang teaches:
a second matched incorrect classification indicating that the probe point is matched by the map matcher but is not matched in the ground truth map-matched output;
Wang teaches (Pg. 1) a "False positive (FP): the result is positive (P') [i.e., the probe point is matched by the map matcher] but the ground truth is negative (N) [i.e., not matched in the ground truth map-matched output]."
a combined matched incorrect classification that combines the first matched incorrect classification and the second matched incorrect classification;
Wang teaches (Pg. 1) a combined classification N’, where “N’ = TN + FN”, where TN is a true negative and FN is a false negative. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, and Lee to incorporate the teachings of Wang to provide a method for determining map matching quality comprising binary classifications of several types. Doing so would allow for greater specificity and modularity during the map matching evaluation process. For instance, a stakeholder might be interested in only the total number of incorrect classifications, which would be best encompassed by the combined matched incorrect classification of Wang. In another instance, further dividing the correct and incorrect cases into more specific groupings might allow for the identification of faulty ground truth data, which would be more difficult to identify were the classifications purely focused on the accuracy of the map matcher being tested. All of the claimed elements were known in the prior art and one skilled in the art could have combined the method for determining map matching quality of Averbuch with the additional binary classifications of Wang with no change in their respective functions, and the combination would have yielded the predictable result of a method for determining map matching quality comprising one or more extended binary classifications.

Regarding claim 17, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 16. Averbuch further teaches:
a matched corrected classification indicating that the probe point is matched by the map matcher to a same road link as indicated in the ground truth map-matched data;
Averbuch teaches ([0060]) that "Purity is the fraction of correctly map matched points [i.e., matched by the map matcher to a same road link as indicated in the ground truth map-matched data] out of total number of the total number of matched points."
a first matched incorrect classification indicating that the probe point is matched by the map matcher to a different road link than indicated in the ground truth map-matched data;
Averbuch teaches ([0055]) that "Certain positional data points may be matched to the wrong road (or wrong segment or road) because that road (segment or road) better satisfy map matching criteria for the particular algorithm. The ground truth map matcher identified the correct road segment ED for positional data point 4. MM#1 erroneously selects road segment CE."
an unmatched incorrect classification indicating that the probe point is unmatched by the map matcher but is matched in the ground truth map-matched data;
Averbuch teaches ([0056]) that "Certain positional data points are not map matched at all when there is no suitable link candidate according to the particular map matcher algorithm." This is denoted by the symbol “XX” in the previously referenced Table 1.
However, Averbuch, Lin, and Lee are silent regarding other types of binary classification. Wang teaches performance measurements for binary classifiers. Wang teaches:
a second matched incorrect classification indicating that the probe point is matched by the map matcher but is not matched in the ground truth map-matched output;
Wang teaches (Pg. 1) a "False positive (FP): the result is positive (P') [i.e., the probe point is matched by the map matcher] but the ground truth is negative (N) [i.e., not matched in the ground truth map-matched output]."
a combined matched incorrect classification that combines the first matched incorrect classification and the second matched incorrect classification;
Wang teaches (Pg. 1) a combined classification N’, where “N’ = TN + FN”, where TN is a true negative and FN is a false negative. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, and Lee to incorporate the teachings of Wang to provide a non-transitory computer-readable storage medium for determining map matching quality comprising binary classifications of several types. Doing so would allow for greater specificity and modularity during the map matching evaluation process. For instance, a stakeholder might be interested in only the total number of incorrect classifications, which would be best encompassed by the combined matched incorrect classification of Wang. In another instance, further dividing the correct and incorrect cases into more specific groupings might allow for the identification of faulty ground truth data, which would be more difficult to identify were the classifications purely focused on the accuracy of the map matcher being tested. All of the claimed elements were known in the prior art and one skilled in the art could have combined apparatus for determining map matching quality of Averbuch with the additional binary classifications of Wang with no change in their respective functions, and the combination would have yielded the predictable result of a computer-readable storage medium for determining map matching quality comprising one or more extended binary classifications.

Regarding claim 18, Averbuch, Lin, Lee, and Wang teach the aforementioned limitations of claim 17. Averbuch further teaches:
aggregating the one or more extended binary classifications across a plurality of probe points of the probe trajectory in the map-matched output;
Averbuch teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points [i.e., a plurality of probe points of the probe trajectory in the map-matched output]. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%." The one or more extended binary classification scores belonging to MM#1-MM#3 are thus aggregated in order to draw comparisons between the algorithms.
and calculating one or more accuracy parameters based on the aggregated one or more extended binary classifications.
Averbuch teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points [i.e., calculating an accuracy parameter based on the aggregated extended binary classifications]. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."

Regarding claim 19, Averbuch, Lin, Lee, and Wang teach the aforementioned limitations of claim 18. Averbuch further teaches:
one or more accuracy parameters comprise an accuracy parameter, a precision parameter, a recall parameter, an F1 score, or a combination thereof.
Averbuch teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points [i.e., an accuracy parameter]. For MM#1, four out of the six points were matched correctly giving a score of 66%”

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Lin, and Lee in view of Adachi (US 7,340,341 B2).

Regarding claim 6, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 1. However, neither Averbuch, Lin, nor Lee outright teach the resampling of probe trajectory data. Adachi teaches a digital map position information compressing method and device. Adachi teaches:
resampling the probe trajectory data to reduce a number of probe points in the probe trajectory data,
Adachi teaches (Col. 4 lines 54-59) that "The greater the angle resolution δ becomes, the greater the error Ea becomes, and the occurrence of erroneous matching on the receiving side becomes highly possible. Due to this, it is required that the resampling is carried out such that the data volume [i.e., the number of probe points in the probe trajectory data] becomes small and the error from the road shape also becomes small." The reduction of a number of probe points is best illustrated in FIG. 15(a), as shown below.

    PNG
    media_image3.png
    474
    380
    media_image3.png
    Greyscale

wherein the map-matched output is generated by the map matcher using the resampled probe trajectory data.
Adachi shows how the shape data resample processing unit 26 contributes to the map matching unit 45 in FIG. 13, as shown below.

    PNG
    media_image4.png
    727
    1236
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, and Lee to incorporate the teachings of Adachi to provide a method for determining map matching quality comprising resampling the probe trajectory data and generating a map-matched output using the resampled probe trajectory data. Doing so would serve to reduce the volume of the data, as recognized by Adachi (Col. 4 lines 54-59). This would increase the efficiency of the system, as smaller data volume would use less storage space, communication bandwidth, and memory usage.

Regarding claim 8, Averbuch, Lin, Lee, and Adachi teaches the aforementioned limitations of claim 6. Averbuch further teaches:
calculating an average, a standard error, or a combination thereof of the map matching quality
Averbuch teaches ([0063]) that "A score may be generated for each set of ground truth data for each map matcher. A score may be generated for multiple sets of ground truth data for each map matcher. The scores for each set of ground truth data may be averaged or a median may be used."
However, neither Averbuch, Lin, nor Lee outright teach that the average, standard error, or combination thereof is based on the resampled probe trajectory data. Adachi further teaches:
based on the resampled probe trajectory data.
Adachi shows how the shape data resample processing unit 26 contributes to the map matching unit 45 in FIG. 13, as shown above. As the resampled data is used to generate the map-matched data, it follows that the output map-matched data would obviously be included in the average or median taught by Averbuch (“The scores for each set of ground truth data may be averaged…”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, and Lee to incorporate the teachings of Adachi to provide a method for determining map matching quality comprising calculating an average, a standard error, or a combination thereof of the map matching quality based on the resampled probe trajectory data. Doing so would allow for the comparison of map matching performed with resampled data to map matching performed without resampled data. This would allow the method to determine the effectiveness of resampling on the quality of the map matching algorithms. All of the claimed elements were known in the prior art and one skilled in the art could have combined the method for determining map matching quality of Averbuch with the resampled probe trajectory data of Adachi with no change in their respective functions, and the combination would have yielded the predictable result of a method for determining map matching quality comprising the calculation of an average, a standard error, or a combination thereof of the map matching quality based on the resampled probe trajectory data.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Lin, Lee, and Adachi in view of Kim et al. (US 2003/0128215 A1), hereinafter Kim.

Regarding claim 7, Averbuch, Lin, Lee, and Adachi teach the aforementioned limitations of claim 6. However, neither Averbuch, Lin, Lee, nor Adachi outright teach resampling based on a time interval. Kim teaches a method and apparatus for encoding and decoding a position interpolator. Kim teaches:
the resampling of the probe trajectory is based on a time interval.
Kim teaches ([0013]) that "The apparatus includes a resampler which samples an animation path constituted by key data and key value data into a predetermined number of sections having an interval of a predetermined amount of time and outputs a position interpolator including resampled key data and resampled key value data..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, Lee, and Adachi to incorporate the teachings of Kim to provide a method for determining map matching quality comprising probe trajectory resampling the probe trajectory data based on a time interval. Doing so would standardize the rate of resampling, providing uniformity in the resampled data. This would allow for a more uniform comparison of map matching algorithms using resampled probe trajectory data. All of the claimed elements were known in the prior art and one skilled in the art could have combined the method for determining map matching quality of Averbuch with the time interval resampling of Kim with no change in their respective functions, and the combination would have yielded the predictable result of a method for determining map matching quality comprising time interval based resampling of probe trajectory data.

Claims 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Lin, and Lee in view of Raamot (US 9,349,288 B2).

Regarding claim 10, Averbuch, Lin, and Lee teach the aforementioned limitations of claim 1. Averbuch further teaches:
and wherein the plurality of sensors comprise at least one of a global positioning sensor, a temporal information sensor, a camera sensor, a light sensor, a tilt sensor, a moisture sensor, a pressure sensor, an orientation sensor and an acceleration sensor.
Averbuch teaches ([0034]): “The positional data may be collected while traveling the route by a device 122… The device 122 may be, for example, a navigation system embedded in a vehicle or a mobile device. The location of a device 122 may be identified using positional circuitry such as a GPS receiver or other positional inputs.”
 However, neither Averbuch, Lin, nor Lee outright teach collecting data from a plurality of sensors covering a plurality of road types. Raamot teaches a self-configuring traffic signal controller, comprising:
the probe trajectory data is ground truth probe trajectory data collected from a plurality of sensors that cover a plurality of road types or are installed on a probe vehicle;
Raamot teaches (Col. 11 lines 42-45) that "The trajectory calculator 212 can combine vehicle trajectories [i.e., probe trajectory data] or a trajectory framework (described below) based on data received from trajectory sensors 220, in-road sensors 222 [i.e., a plurality of sensors covering a plurality of road types], and adjacent intersections' traffic controllers 260."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, and Lee to incorporate the teachings of Raamot to provide a method for determining map matching quality comprising ground truth probe trajectory data collected from a plurality of sensors covering a plurality of road types. Doing so would serve to augment the data collecting aspect of map matching, as in-road sensors would be capable of tracking multiple probe vehicles as they drive through the roads. All of the claimed elements were known in the prior art and one skilled in the art could have combined the method for determining map matching quality of Averbuch with the in-road sensors of Raamot with no change in their respective functions, and the combination would have yielded the predictable result of a method for determining map matching quality comprising a plurality of sensors covering a plurality of road types.

Regarding claim 11, Averbuch teaches an apparatus for determining map matching quality, comprising:
at least one processor;
Averbuch teaches ([0007]) that "In an embodiment, an apparatus is provided for evaluating map matching algorithms. The apparatus comprises a processor and a memory."
and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following,
Averbuch teaches (claim 17) "at least one memory including computer program code for one or more programs; the at least one memory configured to store the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:"
and use a reference map matcher to generate a candidate map-matched output,
Averbuch teaches ([0024]) that "Ground truth samples are difficult to collect and involve extensive manual procedures. For example, one technique is to first map match the data using a very expensive, high quality map matcher [i.e., a reference map matcher] and then examine each GPS point by eye and decide if the map matching [i.e., a candidate map-matched output] is correct or not."
wherein the candidate map-matched output is verified to create ground truth map-matched data for the probe trajectory data,
Averbuch teaches ([0024]) that "Ground truth samples are difficult to collect and involve extensive manual procedures. For example, one technique is to first map match the data using a very expensive, high quality map matcher and then examine each GPS point by eye and decide if the map matching is correct or not [i.e., verified to create ground truth map-matched data]."
wherein the map matching quality of a map matcher is determined by using the map matcher to generate a map-matched output from the probe trajectory data and computing the map matching quality based on one or more extended binary classifications of a comparison of the map-matched output and the ground truth map-matched data;
Averbuch teaches ([0055]) that "The ground truth map matcher includes positional data point 1 mapped to road segment AB, positional data point 2 mapped to road segment BC, and so on [i.e., a map-matched output from the probe trajectory data]. Map matching algorithm #1 (MM#1) mapped positional data point 1 to road segment AB, positional data point 2 to road segment BC and so on. MM#1 is similar to the ground truth map matcher. However, MM#1 and the ground truth map matcher differ for positional data points 4 and 5." Averbuch further teaches ([0060]) that "At act A250, a score is generated based on the comparison [i.e., map-matching quality based on one or more extended binary classifications of a comparison of the map-matched output and ground truth map-matched data]. The score may include one or more components. For example, the score may include efficiency and purity." Averbuch even further teaches ([0064]) that "Other types of scoring may be used. The examples shown above are binary, e.g. the road segments are either matched correctly or not."
wherein the one or more extended binary classifications indicate a correctness or incorrectness of the map-matched output with respect to the ground truth map-matched data;
Averbuch teaches ([0060]) that "At act A250, a score is generated based on the comparison. The score may include one or more components. For example, the score may include efficiency and purity." As noted previously, the efficiency and purity scores are known to be binary classifications. Averbuch further teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."
and wherein the correctness or the incorrectness is categorized with respect to the probe point being matched or unmatched and the map-matched output matched or unmatched with the ground truth map-matched data.
Averbuch teaches ([0055]) that “Map matching algorithm #1 (MM#1) mapped positional data point 1 to road segment AB, positional data point 2 to road segment BC and so on. MM#1 is similar to the ground truth map matcher. However, MM#1 and the ground truth map matcher differ for positional data points 4 and 5”.  Thus, the correctness or incorrectness is categorized with respect to the probe points (data points 1-6) being matched or unmatched. Further, the outputs of MM#1-MM#3 are compared to the ground truth map-matched data. Referring to paragraph ([0056]), Averbuch discusses why MM#2 and MM#3 fail to map-match for data point 3 (i.e., indicate ‘XX’ in Table 1). Specifically, Averbuch indicates that the failure may be caused by an inability of MM#2 and MM#3 to identify a road segment for positional data point 3. Thus, the positional data points are not map matched, as there is no suitable link candidate according to the particular map matcher algorithm.
However, Averbuch does not outright teach defining the probe trajectory data and the map-matched output in a standardized format. Lin teaches an enhanced inertial measurement unit/global positioning system mapping and navigation process, comprising:
wherein the probe trajectory data and the map-matched output are defined in a standardized format;
Lin teaches ([0024]): “FIG. 9 illustrates the enhanced IMU/GPS/Map navigation processing, where the position data derived from the IMU/GPS integrated system is sent to the map matching process and the output of the map matching process is fed back to the Kalman filter of the IMU/GPS integrated system to improve the IMU/GPS system performance.” FIG. 9, included below, illustrates that output of the map matching process is fed back to the Kalman filter, similarly to the position data input from the IMU/GPS system. Lin further teaches ([0149]): “The IMU/GPS integrated position solution is sent to the map matching process module to derive the true user location. The true user location is fed back to the Kalman filter of the IMU/GPS integrated system to further correct the errors in the IMU/GPS system.” Thus, the input and output of the map-matching process are standardized in the format of position data. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Averbuch to incorporate the teachings of Lin to provide defining the probe trajectory data and the map-matched output in a standardized format. Averbuch and Lin are both directed towards the similar pursuits of navigation and map-matching. One of ordinary skill in the art would therefore be motivated to incorporate the teachings of Lin, as doing so advantageously allows for the correction of errors in the IMU/GPS system, as recognized by Lin ([0024]). This ultimately serves to improve the reliability of the map-matching process by providing more accurate IMU/GPS measurements.

    PNG
    media_image2.png
    510
    623
    media_image2.png
    Greyscale

However, neither Averbuch nor Lin outright teach performing a time synchronization of the probe trajectory data before generating the map-matched output. Lee teaches a position determination apparatus and method for vehicles, comprising:
wherein a time synchronization is performed on the probe trajectory data before generating the map-matched output;
Lee teaches ([0011]) that "The second sensing unit may include a plurality of sensors configured to sense the driving environment information of the vehicle, and the second core unit may generate the map matching data by performing map matching on the respective pieces of driving environment information sensed through the plurality of sensors." Lee further teaches ([0014]: “The second core unit may perform the map matching by performing time synchronization between the driving environment information and map data used for the map matching.” Thus, the time synchronization occurs before generating the map-matched output. Lee even further teaches ([0015]) that “The second core unit may asynchronously operate based on a preset local timer, and perform time synchronization between the driving environment information and the map data in order to remove asynchronicity between the driving environment information and the map data, determined through the local timer"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch and Lin to incorporate the teachings of Lee to provide synchronizing the probe trajectory from the plurality of sensors in time before generating the map-matched output. Doing so would serve to ensure that the probe trajectory data is analyzed on the same timescale. More specifically, the sensors used to obtain probe trajectory data may record data with respect to an internal clock rather than a system-wide timescale. Synchronizing the data before generating the map-matched output ensures that the probe trajectory data more accurately describes the probe's trajectory in time across the plurality of sensors. Such an arrangement would be beneficial, as doing so removes asynchronicity between the driving environment information and the map data, as recognized by Lee ([0015]).
However, neither Averbuch, Lin, nor Lee outright teach collecting probe trajectory data from a plurality of sensors covering a plurality of road types. Raamot teaches a self-configuring traffic signal controller, comprising:
collect probe trajectory data from a plurality of sensors covering a plurality of road types;
Raamot teaches (Col. 11 lines 42-45) that "The trajectory calculator 212 can combine vehicle trajectories [i.e., probe trajectory data] or a trajectory framework (described below) based on data received from trajectory sensors 220, in-road sensors 222 [i.e., a plurality of sensors covering a plurality of road types], and adjacent intersections' traffic controllers 260."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, and Lee to incorporate the teachings of Raamot to provide an apparatus for determining map matching quality comprising ground truth probe trajectory data collected from a plurality of sensors covering a plurality of road types. Doing so would serve to augment the data collecting aspect of map matching, as in-road sensors would be capable of tracking multiple probe vehicles as they drive through the roads. All of the claimed elements were known in the prior art and one skilled in the art could have combined the apparatus for determining map matching quality of Averbuch with the in-road sensors of Raamot with no change in their respective functions, and the combination would have yielded the predictable result of an apparatus for determining map matching quality comprising a plurality of sensors covering a plurality of road types.

Regarding claim 12, Averbuch, Lin, Lee, and Raamot teach the aforementioned limitations of claim 11. However, neither Averbuch, Lin, nor Lee outright teach that the probe trajectory data is collected simultaneously from the plurality of sensors. Raamot further teaches:
the probe trajectory data is collected simultaneously from the plurality of sensors.
Raamot teaches (Col. 11 lines 42-45) that "The trajectory calculator 212 can combine vehicle trajectories [i.e., collecting simultaneously] or a trajectory framework (described below) based on data received from trajectory sensors 220, in-road sensors 222, and adjacent intersections' traffic controllers 260 [i.e., the plurality of sources]." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, Lee, and Raamot to further incorporate the teachings of Raamot to provide an apparatus for determining map matching quality comprising a probe trajectory collected simultaneously from a plurality of sources. Doing so would serve to augment the data collecting aspect of map matching, as in-road sensors would be capable of tracking multiple probe vehicles as they drive through the roads. All of the claimed elements were known in the prior art and one skilled in the art could have combined the apparatus for determining map matching quality of Averbuch with the in-road sensors of Raamot with no change in their respective functions, and the combination would have yielded the predictable result of an apparatus for determining map matching quality comprising a plurality of sensors covering a plurality of road types.

Regarding claim 15, Averbuch, Lin, Lee, and Raamot teach the aforementioned limitations of claim 11. Averbuch further teaches:
aggregate the one or more extended binary classifications across a plurality of probe points of the probe trajectory in the map-matched output;
Averbuch teaches ([0062]) that “To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points [i.e., aggregating the one or more extended binary classifications across a plurality of probe points]. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."
and calculate one or more accuracy parameters based on the aggregated one or more extended binary classifications.
Averbuch teaches ([0062]) that "To calculate a score based on purity, the number of correctly matched points is divided by the total number of matched points [i.e., calculating an accuracy parameter based on the aggregated extended binary classifications]. For MM#1, four out of the six points were matched correctly giving a score of 66%. For MM#2, only one out of five points was matched correctly giving a score of 20%. For MM#3, three out of five points were matched correctly giving a score of 60%."

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Lin, Lee, and Raamot in view of Wang.

Regarding claim 14, Averbuch, Lin, Lee, and Raamot teach the aforementioned limitations of claim 11. Averbuch further teaches:
a matched corrected classification indicating that the probe point is matched by the map matcher to a same road link as indicated in the ground truth map-matched data;
Averbuch teaches ([0060]) that "Purity is the fraction of correctly map matched points [i.e., matched by the map matcher to a same road link as indicated in the ground truth map-matched data] out of total number of the total number of matched points."
a first matched incorrect classification indicating that the probe point is matched by the map matcher to a different road link than indicated in the ground truth map-matched data;
Averbuch teaches ([0055]) that "Certain positional data points may be matched to the wrong road (or wrong segment or road) because that road (segment or road) better satisfy map matching criteria for the particular algorithm. The ground truth map matcher identified the correct road segment ED for positional data point 4. MM#1 erroneously selects road segment CE."
an unmatched incorrect classification indicating that the probe point is unmatched by the map matcher but is matched in the ground truth map-matched data;
Averbuch teaches ([0056]) that "Certain positional data points are not map matched at all when there is no suitable link candidate according to the particular map matcher algorithm." This is denoted by the symbol “XX” in the previously referenced Table 1.
However, Averbuch, Lin, Lee, and Raamot are silent regarding other types of binary classification. Wang teaches performance measurements for binary classifiers. Wang teaches:
a second matched incorrect classification indicating that the probe point is matched by the map matcher but is not matched in the ground truth map-matched output;
Wang teaches (Pg. 1) a "False positive (FP): the result is positive (P') [i.e., the probe point is matched by the map matcher] but the ground truth is negative (N) [i.e., not matched in the ground truth map-matched output]."
a combined matched incorrect classification that combines the first matched incorrect classification and the second matched incorrect classification;
Wang teaches (Pg. 1) a combined classification N’, where “N’ = TN + FN”, where TN is a true negative and FN is a false negative. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Averbuch, Lin, Lee, and Raamot to incorporate the teachings of Wang to provide an apparatus for determining map matching quality comprising binary classifications of several types. Doing so would allow for greater specificity and modularity during the map matching evaluation process. For instance, a stakeholder might be interested in only the total number of incorrect classifications, which would be best encompassed by the combined matched incorrect classification of Wang. In another instance, further dividing the correct and incorrect cases into more specific groupings might allow for the identification of faulty ground truth data, which would be more difficult to identify were the classifications purely focused on the accuracy of the map matcher being tested. All of the claimed elements were known in the prior art and one skilled in the art could have combined apparatus for determining map matching quality of Averbuch with the additional binary classifications of Wang with no change in their respective functions, and the combination would have yielded the predictable result of an apparatus for determining map matching quality comprising one or more extended binary classifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Velardo et al. (US 2010/0195872 A1) teaches a system and method for identifying objects in an image using positional information, wherein a Haar classifier is used to provide binary classifications through comparison with ground truth data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669